Citation Nr: 1414096	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the reduction in the rating for a left knee disability from 20 percent to 10 percent, effective October 1, 2009.  

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

At his April 2013 Board hearing, the Veteran indicated that his right knee disability had worsened in severity and he was therefore entitled to a disability rating in excess of the disability ratings currently assigned.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is therefore referred to the AOJ for appropriate action.  

The entitlement to an disability rating in excess of 10 percent for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The reduction of the rating for a left knee disability from 20 percent to 10 percent, effective October 1, 2009, was based on actual improvements in the level of disability as demonstrated on VA examination.


CONCLUSION OF LAW

Reduction of the disability rating for the Veteran's left knee disability from 20 percent to 10 percent, effective October 1, 2009, was proper and the criteria for a restoration of a 20 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1-4.14, 4.71a, Diagnostic Codes 5257, 5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide certain notice under the Veterans Claims Assistance Act of 2000 as codified at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Here, although the Veteran has filed a claim for an increased rating, the claim adjudicated on appeal is only the issue of whether the reduction in the disability rating for left knee disability from 20 percent to 10 percent was proper. 

In April 2009, the RO notified the Veteran of information and evidence necessary to substantiate the increased rating claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  Also in that letter, the RO notified the Veteran of the process by which effective dates and disability ratings are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  VA medical records have been associated with the file and the Veteran was afforded multiple VA examinations pertaining to his left knee.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2013 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the severity of the Veteran's left knee disability.  The Veteran was represented at the hearing by an accredited representative from The American Legion.  The Veteran did not indicate that there was any outstanding evidence pertaining to this issue.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional notification and assistance requirements pertaining to rating reductions will be discussed in the analysis section below.  



II.  Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.

In this case, the Veteran was granted service connection for a left knee disability by way of a December 1996 rating decision, which assigned a 20 percent disability rating, effective September 7, 1996, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  By rating decision dated May 2009, the RO proposed to reduce the disability rating to 10 percent.  In a July 2009 rating decision, the RO reduced the evaluation to 10 percent, effective October 1, 2009.  

As an initial matter, the Board notes that because the 20 percent disability rating for the left knee disability was in effect for a period exceeding 5 years (from September 7, 1996 to September 30, 2009), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  See 38 C.F.R. § 3.344.

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a May 2009 letter, the Veteran was informed of the proposed reduction for the left knee disability and of his right to submit evidence showing that such change should not be made, and to request a predetermination hearing.  Thereafter, a July 2009 rating decision reduced the award prospectively, effective October 1, 2009.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.  [The Board acknowledges that the Veteran submitted a June 2009 notice of disagreement with the May 2009 proposed reduction; however, he simply expressed his disagreement with the denial of the RO to grant an increased disability rating.  He did not present evidence for why his rating should not be reduced and he did not request a predetermination hearing.]

In March 2008, the Veteran filed a claim for an increased rating for his left knee disability and he was afforded a September 2008 VA examination.  At that time, the Veteran reported symptoms of moderate to severe constant pain in his left knee and was noted to have a mild antalgic gait.  He reported difficulty in prolonged standing, walking longer than 20 minutes, walking up or down steps, and climbing or squatting.  Left knee range of motion testing, which was noted to have been conducted with a goniometer, showed flexion to 90 degrees, with moderate pain at 80 degrees; and full extension.  There was no obvious instability on examination and drawer and McMurray's tests were negative.  The Veteran was given a diagnosis of knee strain status post residuals of surgery.  

The Board notes that the at his April 2013 Board hearing, the Veteran argued that the September 2008 VA examination was not adequate as the examiner did not conduct a physical examination of his knees or range, to include motion testing.  However, the examination report includes range of motion measurements, and specifically notes that those measurements were achieved with the use of a goniometer.  Therefore, the Board finds the Veteran's statements are inconsistent with the evidence of record and therefore not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  As the September 2008 VA examination was conducted in conjunction with an interview with the Veteran and the report documents range of motion findings and the symptomatology of the Veteran's left knee disability, the Board finds that the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In an October 2008 rating decision, the RO denied the Veteran's claim for an increased rating for his left knee disability and continued his 20 percent disability rating.  However, it was noted in the rating decision, that his left knee disability appeared to have shown some improvement, but sustained improvement had not been definitely established so a reduction was not proposed at that time.  The Veteran did not appeal the October 2008 rating decision.  

In April 2009, the Veteran filed another claim for an increased rating for his left knee disability (the claim currently on appeal) and he was afforded a May 2009 VA examination.  At that time, the Veteran reported constant, dull pain in his left knee.  He reported that his left knee gave out once every two to three months and denied any symptoms of locking.  He reported that he used over the counter Advil to manage his symptoms and denied the use of any assistive devices.  He reported that standing for more than 3 to 4 hours and going in and out of trucks working as a car salesman aggravated his knee disability, but that he could work at a desk job.  Range of motion testing, which was noted to have been conducted using a goniometer, showed flexion in the left knee to 120 degrees, with pain at 110 degrees; and full extension.  On examination, his left knee was noted to be clinically stable and drawer and McMurray's tests were negative.  There was no swelling or tenderness in his left knee, but there was moderate to severe crepitation on active and passive range of motion.  The Veteran was assigned a diagnosis of moderately severe chronic left knee strain with advanced degenerative changes.

At his April 2013 Board hearing, the Veteran argued that the April 2009 VA examination was inadequate and stated that the examiner did not conduct a physical examination of his knees, to include range of motion testing.  However, the April 2009 examination report contains findings of a physical examination of the knees and range of motion measurements, noted to have been obtained from a goniometer, therefore the Board finds that the examination was adequate.  See Barr, supra.  As the Veteran's statements from his Board hearing are inconsistent with the evidence of record, they are found not credible.  See Caluza, supra.

Additionally, January 2009 VA treatment records show that the Veteran underwent a magnetic resonance imaging scan (MRI) of his knees.  MRI revealed degenerative changes involving all compartments of the left knee.  There was no other significant soft tissue, bony, or joint abnormality.  

The reduction in this case was initiated based on the September 2008 and May 2009 VA examinations which showed the Veteran had sustained improvement of his left knee functioning.  In this regard, the Veteran was noted to have some limitation of motion in his left knee, which was not at a compensable level; however, there were no findings of instability on either VA examination noted above.  Also of note, is the January 2009 VA treatment record which showed findings of degenerative changes.  The RO correctly noted that when the limitation of motion of an arthritic joint is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is warranted for limitation of motion manifested by pain.  As the September 2008 and May 2009 VA examination reports document sustained improvement in the Veteran's left knee functioning, the reduction was proper.  See 38 C.F.R. § 3.344(a).

The Board notes that while the reduction was proper, and the Veteran is now properly rated based on pain on motion, a review of the July 2009 rating decision indicates that the RO did not update the Veteran's Diagnostic Code for his left knee disability.  In this regard, the Board notes that the RO should consider the appropriateness of Diagnostic Code 5260 for the Veteran's current 10 percent disability rating.  38 C.F.R. § 4.71a.  

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's left knee disability that would provide support for the assignment of a disability rating higher than 10 percent at the time of the reduction.  However, as his left knee disability was not shown to have been manifested by ankylosis (Diagnostic Code 5256); semilunar, dislocated cartilage with frequent episodes of locking, pain, and effusion in to the joint (Diagnostic Code 5258); limitation of flexion to 30 degrees (Diagnostic Code 5260); limitation of extension to 15 degrees (Diagnostic Code 5261); or impairment of the tibia or fibula (Diagnostic Code 5262); a higher disability rating was not warranted at the time of the reduction.  

The Board has also considered whether the Veteran's left knee disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology during the relevant period, pain on motion, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Further, there is no indication that the Veteran seeks frequent emergency or inpatient treatment for his left knee disability.  Additionally, while the Board notes that the Veteran reported his left knee disability impacted his ability to work as a car salesman, he indicated that he was able to work at a desk job and that he had started his own business.  Thus, his disability picture was contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In light of the evidence above, the Board finds that the left knee disability has improved since the 20 percent disability rating was assigned.  Appropriate due process procedures were followed, and the reduction was based upon more than one examination.  Therefore the reduction from 20 percent to 10 percent effective October 1, 2009 was proper, and the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The reduction of the rating from 20 percent to 10 percent for the service-connected left knee disability, effective October 1, 2009 was proper; to this extent, the appeal is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided. 

The Board notes that at his April 2013 Board hearing, the Veteran indicated that severity of his left knee disability was not accurately reflected in his most recent VA examination of record, which was conducted in July 2011.  Specifically, the Veteran testified that his range of motion was further limited than what was documented in the VA examination report.  As the Veteran has indicated his left knee disability is worse than what is reflected in the VA examination report, and as the July 2011 VA examination was conducted over two and a half years ago, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's left knee disability.  

Additionally, the Board notes that the most recent VA treatment notes of record are dated March 2010 from the Philadelphia, Pennsylvania VA Orthopedics Clinic.  At his Board hearing, the Veteran indicated that he received treatment at the Community Based Outpatient Clinic in Sewell, New Jersey (Gloucester County VA Clinic), as well intermittent treatment at the Philadelphia, Pennsylvania VA Orthopedics Clinic.  As such, the Board finds that current VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all outstanding VA treatment records from the Philadelphia VAMC network dated March 2010 to the present.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of all impairment resulting from his service-connected left knee disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should confirm that any examination report provided comports with this remand and undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


